Citation Nr: 1456566	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  07-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for skin disease of the hands.
 
2.  Entitlement to an initial compensable rating for tinea cruris before December 7, 2010, and a rating higher than 10 percent from December 7, 2010.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2006, of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded the claim for a skin disability of the hands and feet for further development.  While on appeal in a rating decision in February 2012, the RO granted service connection for tinea cruris. 

As the Veteran's representative filed a timely notice of disagreement with the initial noncompensable rating assigned for tinea cruris, in September 2012 the Board remanded the claim to provide the Veteran with a related statement of the case.

In the September 2012 Board remand, the issue of entitlement to service connection for a skin disease of the hands was remanded in order to obtain a VA examination.

In a rating decision in July 2013, the RO granted a 10 percent rating for tinea cruris, effective December 7, 2010. 

In May 2014, the Board again remanded the Veteran's claims.  The claim for increased initial ratings for tinea cruris was once again remanded in order to provide the Veteran with a statement of the case.  The issue of entitlement to service connection for a skin disease of the hands was remanded in order to provide the Veteran with a VA examination.   

The claims of service connection for skin disease, hyperkeratosis, of the hands and the initial ratings of tinea cruris are REMANDED to the RO via the Appeals Management Center in Washington, D.C.



REMAND

On the claim of service connection for a skin disease, hyperkeratosis, of the hands, the Board last remanded the claim in May 2014 in order to ensure that the Veteran was properly notified of an examination.  At that time, the record contained conflicting information as to whether the Veteran received notification of the VA examination scheduled pursuant to the Board's prior remand dated in September 2012.  

In June 2014, the Appeals Management Center created an examination request for the Veteran's service connection claim.  The examination request indicates that the Veteran's Benefit Administration (VBA) address differed from the Veteran's Health Administration (VHA) address.  The request also notes that the Veteran failed to report for a July 2014 VA examination. 

It is unclear to which address the notice of the examination was sent as both addresses were listed on the examination request.  Moreover, the Veteran's representative submitted a statement in December 2014 in which he indicated that in October 2014, the Veteran contacted the representative and provided his current address.  Of note, this address is different than the address which was previously of record.  To ensure due process, the Veterans should once again be scheduled for a VA examination.  

On the claim for a higher rating for tinea cruris, the Board remanded the claim for the issuance of a statement of the case.  While the Appeals Management Center issued a supplemental statement of the case with regard to the service connection claim on appeal in September 2014, a statement of the case with regard to the issue of entitlement to higher ratings for tinea cruris has not been issued.  So that the Veteran may be afforded an opportunity to perfect an appeal of the claim, a statement of the case must be issued.  Moreover, it would appear that the SSOC was not sent to the Veteran's current address.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA skin examination by another VA examiner who has not previously examined the Veteran. 

The notice of the examination should be sent to the Veteran's current address, as shown in the Veteran's representative's statement dated in December 2014. 

The VA examiner is asked to determine:

Whether it is at least as likely as not (probability of 50 percent) that the current hyperkeratosis of the hands is related to the finding of hyperkeratosis of the hands in February 1977 in service? 

In formulating the opinion, the VA examiner is asked to address whether the current hyperkeratosis of the hands represents a progression of the initial assessment in February 1977 in service or the development of a new and separate condition. 

The significant facts of the case as determined by the Board based on the procurable and assembled data are:

In service, in February 1977, on a dental evaluation, it was noted that there was possible evidence of hyperkeratosis on the palms of the hands. 

In August 1977, on the separation examination, the skin was evaluated as normal. 

After service over several decades, both private and VA medical records do not document a complaint or finding of hyperkeratosis on the palms of the hands. 

The Veteran's file should be made available to the examiner for review. 

2.  Furnish the Veteran and his representative a statement of the case on the claim for an initial compensable rating for tinea cruris before December 7, 2010, and a rating higher than 10 percent from December 7, 2010.  The Veteran still must timely file a substantive in order to perfect the appeal to the Board. 

3.  After the above development adjudicate the claim of service connection for skin disease, hyperkeratosis, of the hands. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



